DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 10/03/2022. Claims 1 and 4 have been amended. No additional claims have been added. Claims 3 and 6-7 have been cancelled. Claims 1, 2, 4 and 5 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments filed on 10/03/2022. 
The applicant’s amendments to claim 1 are sufficient to overcome the rejection of claim, based upon the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Lin (US Patent No. 9981365) in view of Meyer Jr. (US Patent No. 5539968). 
The applicant’s amendments to claim 4 are sufficient to overcome the rejection of the claim based upon a U.S.C. 35 102 rejection of claim 4 being anticipated by Lin (US Patent No. 9981365). 

Response to Arguments
The applicant’s arguments, see pages 4-8, filed 10/03/2022 with respect to the rejection of claim 1 based upon the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Lin (US Patent No. 9981365) in view of Meyer Jr. (US Patent No. 5539968) being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
The applicant’s arguments, see pages 4-8, filed 10/03/2022 with respect to the rejection of claim 4 based upon a U.S.C. 35 102 rejection of claim 4 being anticipated by Lin (US Patent No. 9981365) being unsustainable due to amendments to claim 4 have been fully considered and are persuasive. Therefore, the rejections from the previous office action has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hu (US PG Pub No. 20100294087).  
The applicant’s arguments, see pages 8-10, filed 10/03/2022 with respect to the application of Meyer (US Patent No. 5539968) failure teach “engagement unit…fabricate with a rough surface” have been fully considered and found persuasive. 
The applicant’s arguments, see pages 10-12, filed 10/03/2022 with respect to Meyer (US Patent No. 5539968) and Lee (US Patent No. 4991468) inability to account for the deficiencies of Lin (US Patent No. 9981365) in light of the amendments have been fully considered and found persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “respective joints, wherein each joint is formed between adjacent peripheral walls…each recessed portion of said plurality thereof being formed at a respective joint…” must be shown or the feature(s) canceled from the claim(s).  The specifications discloses recessed portions (315) which appear to be positioned in continuity with peripheral walls (314) as shown in fig. 4. However, the specification make not recitation of a “joint”, nor is there an element number to associate with said “joint”. For examination purposes, “joint” is being interpreted at the region where the walls approach each other, and within that area, a recessed portion (315) exists. Instead of treating them as two different elements, “joint” is interpreted as comprising at least a recessed portion (315). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 4 recite: - - the “respective joints, wherein each joint is formed between adjacent peripheral walls…each recessed portion of said plurality thereof being formed at a respective joint…” However, the element “joint” lacks a numerical designation, and is vacant from the specifications. Further, the function and position that the element “joint” is claimed as serving appears to be shown by the element “recessed portion (315),” creating confusion as to whether they were intended to be two separate elements, or the recessed portion (315) was intended to be a part of the “joint.” As claims 1 and 4 claim element “joint” that lacks support from the drawings and specification, and seems to serve the same role as the already recited “recessed portion”, the claim is indefinite. 
The recitation of claim 4 considered indefinite is as follows: - - said engagement unit having a periphery configured with six engaging surfaces arranged in a hexagonal configuration, wherein each of said six engaging surfaces extends in a straight line and is disposed in contact with the fastener inserted into said locking socket to thereby hold the fastener in position. - - 
As written, claim 4 seems to recite that the engagement unit has six surfaces that extend in a straight line and are in contact with the faster. This could be interpreted as engagement unit being shaped as a hexagon as opposed to a circular shape, which would be necessary if each of the six engagement surfaces had to be capable of contacting the fastener. However, per the specification and fig. 6 and 6A, it’s believed what’s intended is that there is a cross section that is hexagonal in shape. As such, the six surfaces are straight, constituting a regular hexagon. Also, the engagement surfaces are described as being on the periphery of the engagement unit, and in fig. 6 and 6A, one of the periphery surfaces is shown as being in engagement with the fastener. It is believed that the engagement unit as a whole is in contact with the fastener, not the engagement surfaces. For examination purposes, claim 4 will be interpreted as follows: - - said engagement unit having a periphery configured with six engaging surfaces arranged in a hexagonal configuration, wherein each of said six engaging surfaces extends in a straight line, and wherein said engagement unit is disposed in contact with the fastener inserted into said locking socket to thereby hold the fastener in position.
As claim 5 depends upon claim 4, it is similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US PG Pub no. 20100294087).
In regards to claim 4, Hu discloses
a non-magnetic locking sleeve comprising: a body (sleeve body 1, fig. 1 and 2) said body (sleeve body 1, fig. 1 and 2) including a second section (socket 12, fig. 1-3), a first section (connecting portion 11, fig. 1) connected to one end of said second section (socket 12, fig. 1-3), and a locking socket (chamber 13, fig. 1-3) recessed into another end of said second section (socket 12, fig. 1-3) and adapted to accommodate a fastener, said locking socket (chamber 13, fig. 1-3) being configured with an outside opening enclosed within and defined by a plurality of peripheral walls (paragraph [0022]: The chamber 13 has a plurality of inner side walls) , 

    PNG
    media_image1.png
    591
    1035
    media_image1.png
    Greyscale

wherein said plurality of peripheral walls (paragraph [0022], fig. 1 and 4) are connected in a continuous sequence to one another at respective joints, 

    PNG
    media_image2.png
    468
    928
    media_image2.png
    Greyscale

wherein each joint is formed between adjacent peripheral walls (paragraph [0022], fig. 1 and 4) of said plurality of peripheral walls (paragraph [0022], fig. 1 and 4), a positioning groove (engaging recess 15, fig. 1-4) recessed into said plurality of peripheral walls (paragraph [0022], fig. 1 and 4), and a plurality of recessed portions (positioning portion 16, fig. 1-4), each recessed portion (positioning portion 16, fig. 1-4) of said plurality thereof being formed at a respective joint between respective adjacent (paragraph [0022]: and a plurality of positioning portions 16 each disposed between every two of the inner side walls)  peripheral walls (paragraph [0022], fig. 1-4); and an engagement unit (clamping member 2, fig. 1-4) disposed inside (paragraph [0023]: The clamping chamber 2 corresponds in shape to the chamber 13, and comprises at least two engaging sections 21 on a circumferential portion thereof. The two engaging sections 21 engage with the pair of engaging recesses 15 of the chamber 13) said positioning groove (engaging recess 15, fig. 1-4) of said body (sleeve body 1, fig. 1 and 2), said engagement unit (clamping member 2, fig. 1-4) having a periphery configured with six engaging surfaces arranged in a hexagonal configuration, 

    PNG
    media_image3.png
    468
    938
    media_image3.png
    Greyscale

wherein each of said six engaging surfaces extends in a straight line, 

    PNG
    media_image4.png
    468
    938
    media_image4.png
    Greyscale

and wherein said engagement unit (clamping member 2, fig. 1-4) is disposed in contact with the fastener inserted into said locking socket (chamber 13, fig. 1-3) to thereby hold (paragraph [0025]: When in use, as shown in FIG. 4, a nut B is placed into the chamber 13 of the sleeve body 1, with the two resilient plates 22 of the clamping member 2 holding the nut B resiliently) the fastener in position.
Examiner’s Note: 
The preamble recites a “locking sleeve.” It is understood that the term “locking sleeve”, implying for use with a fastener, is a term of intended use, see MPEP 2114-II. Hu, though is not called a “locking sleeve”, meets the structural recitations and functional requirements of the described “locking sleeve”--. Therefore, the tool sleeve clamping structure of Hu is hereinafter interpreted to be a “locking sleeve”, meeting therefore the claim limitations.
Further, applicant recites that the device is intended to be used with a fastener. Though Hu doesn’t explicitly recite fastener, the clamping unit does engage with a hexagonal nut/bolt, of similar shape to the fastener shown in figures provided by the applicant. As such, though not intended, due to similar shapes and a capacity to drive an object, Hu is seen as capable of fulfilling the function of engaging and driving a fastener with a hexagonal shaped head/engagement portion. 
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 1, Fitch discloses 
a non-magnetic locking sleeve comprising: a body (driving holder 10, fig. 1, 2), said body (driving holder 10, fig. 1, 2) including a second section (head 14, fig. 1-3), a first section (polygonal sections 11 and 12 and groove 13, fig. 1) connected to one end of said second section (head 14, fig. 1-3), and a locking socket (socket of polygonal cross section 15, fig. 1-3) recessed into another end of said second section (head 14, fig. 1-3) and adapted to accommodate a fastener, 

    PNG
    media_image5.png
    305
    795
    media_image5.png
    Greyscale

said locking socket (socket of polygonal cross section 15, fig. 1-3) being configured with an outside opening and enclosed within defined by a plurality of peripheral walls, 

    PNG
    media_image6.png
    324
    889
    media_image6.png
    Greyscale

wherein said plurality of peripheral walls are connected in a continuous sequence to one another 

    PNG
    media_image7.png
    328
    662
    media_image7.png
    Greyscale

at respective joints, wherein each joint is formed between adjacent peripheral walls of said plurality of peripheral walls, 

    PNG
    media_image8.png
    328
    640
    media_image8.png
    Greyscale

a positioning groove (retaining groove 17, fig. 1-3) recessed into said plurality of peripheral walls, and a plurality of recessed portions (tapered portion 30, fig. 3), each recessed portion (tapered portion 30, fig. 3) of said plurality thereof being formed at a respective joint between respective adjacent peripheral walls; 

    PNG
    media_image9.png
    328
    640
    media_image9.png
    Greyscale

and an engagement unit (resilient split ring 18, fig. 1-3) disposed inside said positioning groove (retaining groove 17, fig. 1-3) of said body (driving holder 10, fig. 1, 2), said engagement unit (resilient split ring 18, fig. 1-3) being fabricated with a surface formed on a periphery of said engagement unit (resilient split ring 18, fig. 1-3), said surface being in contact (column 2 line 66 – column 3 line 6: As the portion 26 is being inserted in the socket 15…When the inner end 27 of the bit engages the bottom 16 of the socket, the resilient split ring 18 contracts about the gradually tapered surface 30 in order firmly to hold the bit in the driving holder…the resilient split ring 18 being adapted to firmly engage the tapered portion 30 at substantially any point throughout its length) with the fastener inserted into said locking socket (socket of polygonal cross section 15, fig. 1-3), to thereby holding the fastener in position.
Fitch fails to disclose the engagement unit has a “rough” surface and it is has been unobvious through search and consideration, based upon teachings within the tool art, to modify the engagement unit as disclosed within the claim to have a rough surface. 
Patil et al. (US PG Pub No. 20140037394) in paragraph 0059 teaches : Referring further to FIGS. 9a and 9b, one or more regions or portions of the outer surface of the drive ring 270 such as circumferential surface(s) 277 can be used as gripping areas by a user when rotating the drive ring 270. Furthermore, one or more regions or portions of the drive ring 270 may be textured, roughened, and/or include raised regions or recessed regions, e.g. peaks and pits, to promote gripping by a user. These regions or portions are collectively depicted as 278 in FIGS. 9a and 9b. Gripping areas which include peaks and pits may be provided along circumferential edge regions of the drive ring 270.

    PNG
    media_image10.png
    294
    392
    media_image10.png
    Greyscale

However, that does not teach texture or roughening of the surface that would engage a fastener on an interior surface, but rather for gripping a ring for adjustment by the user. 
	Eriksson (US Patent No. 5195624) teaches “For example, if the contact surface of the annular element is smooth and the contact surfaces of the spring against the annular element 88 and ring 94 are rough as well as the contact surface of the ring 94 to the spring 90, the spring 90 will always slide against the annular element 88 and unloading or disengagement will be reliable. The spring 90 will also be reversible so that no assembly errors can occur.”

    PNG
    media_image11.png
    284
    494
    media_image11.png
    Greyscale

However, the surfaces of ring 94 are out side of sleeve (74) and would not be able to engage the fastener or workpiece to be held by the claimed tool. As such, these teachings would be considered non-analogous and non-obvious modifications to apply to Fitch.
As claim 2 is dependent upon claim 1, if claim 1 were amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action, claim 2 would be considered allowable. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the independent claim was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 5, Hu discloses
the non-magnetic locking sleeve according to claim 4, wherein said engagement unit (clamping member 2, fig. 1-4). 
Hu fails to disclose, and it would be a non-obvious modification, an engagement unit that is a c-clip ring. To modify Hu so that the clamping member (2) was replaced by a c-clip would prevent the tool disclosed by Hu from functioning, as a c-clip would not be able to engage with the engaging recesses (15), which is necessary in order for the tool described by Hu to hold screws, fasters, bits and other workpieces in place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark (US Patent No. 3347293) teaches an invention that relates to screwdrivers and the like having removable bits which are held in place in a socket of polygonal cross section by means of a resilient split ring of triangular cross section having converging sides which fit into notches of the bit and having a relatively flat outer face extending between the sides of a groove in the socket, to improve the holding of the bit in the socket, however Clark fails to disclose a hexagonal cross-section, or the surface of the split ring being rough or textured.
Fischer et al. (US Patent No. 2522217) teaches a bit devices for use with recessed-head screws and bolts, but also fails to disclose an engagement unit with a hexagonal cross-section or rough surface. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733